DETAILED ACTION
Applicant’s amendments and remarks, filed September 14, 2022, is fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 3 and 4 amended. The following is a complete response to the September 14, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heiner (US Pat. No. 6,551,274 B2) further in view of Marrouche et al. (US Pat. Pub. 2006/0212027 A1).
Regarding claim 1, Heiner provides for a method of treating cardiac tissue, comprising: positioning a first treatment region of a medical device proximate a pulmonary vein having a first expandable element (see figure 2 with the expandable element at 38; col. 3; 65 – col. 4; 3 providing for placement within the heart; as broadly as claimed, such would qualify as near a pulmonary vein), positioning a second treatment region of the medical device proximate tissue within the heart (see figure 1 with the other of elements 38 or 34/36), at least one of: circulating a cryogenic refrigerant within at least one from a group consisting of the first treatment region and the second treatment region (provides for the circulating of cryogen within 38), and delivering radiofrequency energy from at least one from the group consisting of the first treatment region and the second treatment region (provides for the delivering of RF energy from one or both of 34/36). 
Heiner fails to disclose that the first treatment region includes both a first expandable element and a second expandable element, the first expandable element contained within the second expandable element. Marrouche discloses a similar device as that of Heiner for providing a cryogenic treatment to tissue. Marrouche further provides for the inclusion of a first expandable element (350) and a second expandable element (320) where the first element is contained within the second element (See figure 1). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the dual expandable element arrangement of Marrouche as the first treatment region of Heiner to provide for a known alternative manner of providing an expandable cryosurgical treatment element in the art. Marrouche readily teaches that the dual element arrangement allows for added safety in providing a safety space between the first and second elements that can be monitoring for cryogen leakage during treatment.
	Regarding claim 2,  in view of the combination in the rejection of claim 1 above, the combined first treatment region would be inflatable (via both the balloons from Marrouche being inflatable).
Regarding claim 4, in view of the combined arrangement in the rejection of claim 1 above, the first treatment region would be configured to cryoablate tissue.
	Regarding claim 5, Heiner provides that the medical device includes a distal portion and a proximal portion opposite the distal portion (see figured 1 with the device 12 having a distal portion formed along the portion shown in figures 2/3, and the proximal portion being the remaining portion proximal to that portion shown in figures 2/3), the method further comprising anchoring of the distal portion of the medical device to tissue within the heart (as in figure 1 with the distal portion placed against tissue in the heart for treatment).
Regarding claim 6, Heiner provides that the second treatment region of the medical device is positioned proximate the right atrial isthmus (via the placement of the distal end as in figure 1 within the heart).
	Regarding claim 10, Heiner provides for providing a third treatment region of the medical device proximate tissue within the heart, the third treatment region being disposed proximal to the first treatment region and being a proximal most treatment region (the portion along 42 that is bonded to the shaft 12, such being proximal to each of 38 and 34/36).
	Regarding claim 11, Heiner provides that the third treatment region is configured to cryoablate tissue (via the region being a part of the cryogenic portion of the device of Heiner).
Allowable Subject Matter
Claims 3, 7-9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 15 and 20, while Heiner and Mihalik were cited by the Examiner as the closest prior art to a number of the pending claims, no reference or combination of references have been identified that disclose, fairly suggest or make obvious each and every limitation set forth in either independent claim. Claim 15 recites a number of limitations with respect to the structural arrangement of the expandable element, first linear thermal segment and second thermal segment. The Examiner has failed to find an teaching in Heiner, Mihalik, or any other reference that includes the first thermal segment being more flexible than adjacent segments, the application of a compressive force to the first thermal segment to deflect the segment towards the atrial wall, and then the specific manner of cryogenic and RF treatment recited. Claim 20 recites similar recitations as in claim 15, and further requires the specific expansion of the expandable element to substantially occlude the pulmonary vein. Heiner, at best, can be described as near a pulmonary vein and does not function to occlude the vein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed September 14, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 102 as anticipated by Heiner have been fully considered and are persuasive. Specifically, Heiner fails to provide for the first treatment region to include both a first and a second expandable element as presently required by the claim1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground of rejection has been set forth in the Action above:
Claims 1, 2, and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heiner (US Pat. No. 6,551,274 B2) further in view of Marrouche et al. (US Pat. Pub. 2006/0212027 A1).

It is the Examiner’s position that the newly cited Marrouche reference readily cures the noted deficiency in the Heiner reference with respect to the inclusion of a first and a second expandable element of the first treatment region for at least the reasoning set forth above. 
Applicant’s arguments, see pages 7-8 of the Remarks filed September 14, 2022, with respect to prior rejections under 35 U.S.C. 102 and 103 based on the Mihalik have been fully considered and are persuasive.  The prior rejections of the claims based on this reference have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794